Citation Nr: 1133830	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-44 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent for a psychiatric disability.  

2.  Entitlement to a total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel





INTRODUCTION

The Veteran had active service from March 1949 to November 1952 and April 1953 to April 1957.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board notes that entitlement to TDIU is listed as an issue even though an appeal was never perfected.  In fact, the Board notes that a TDIU was previously considered and denied in an unappealed June 2009 decision.  Subsequent to that decision, however, VA received evidence that the Veteran's service-connected PTSD rendered him unable to secure or maintain substantially gainful employment.  After review of the decisions in Rice v. Shinseki, 22 Vet. App. 447 (2009), Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), and Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009), the Board finds that the Veteran's increased rating claim includes a claim for TDIU.  This claim has therefore been added as an additional claim entitled to current appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's psychiatric disability, which is diagnosed as PTSD and depression, and which is associated with symptoms such as disturbances in mood and motivation, difficulty in adapting to stressful circumstances, and social isolation, results in occupational and social impairment with deficiencies in most areas such as work, personal relations, and mood, but not total impairment.

2.  The Veteran has a combined rating of 80 percent, and the evidence suggests that the service-connected psychiatric disability is of such nature and severity as to prevent the Veteran from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for a psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With respect to the claim of entitlement to TDIU, the RO provided the appellant pre-adjudication notice by letter dated in April 2009. 

With respect to the claim of entitlement to an increased initial rating, in cases where service connection has been granted and initial disability ratings and effective dates have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

In any event, the record reflects that the appellant was provided notice of the effective date and disability ratings in March 2006, prior to the initial award of service connection, and notice specific to the claim of increased rating in April 2009 and January 2010, and the claim was readjudicated in a September 2010 statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Additionally, VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations, obtained medical opinions as to the nature and severity of the psychiatric disability, to include whether it resulted in inability to maintain employment, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  

The Board acknowledges that it appears that the VA examiners did not review the claims file.  However, the examiners did elicit medical histories from the Veteran, which were consistent with those contained in the claims folder; hence, consideration of the current disability status was made in view of the Veteran's medical history, as required by 38 C.F.R. §§ 4.1 and 4.2.  As the matters are claims for higher rating rather than service connection, and as the Veteran provided medical histories which were adequate substitutes for a review of the medical record, the Board finds that the VA examinations are adequate for rating purposes.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating (such as in this case), consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to "staged ratings."

The Veteran's service-connected psychiatric disability is rated at 50 percent under Diagnostic Code (DC) 9411.  The Board notes that service connection is only explicitly in effect for posttraumatic stress disorder (PTSD).  The Board acknowledges that the Veteran has concurrent diagnoses of cognitive disorder and depression.  The evidence clearly indicates that the cognitive disorder is not related to the service-connected PTSD; as such, to the extent possible, the Board will not consider the symptoms associated with the cognitive disorder in determining the proper evaluation for the service-connected PTSD.  The Board will consider the symptoms associated with the depression, however, because the evidence is ambiguous as to whether the depression is related to the service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181 (1998).  

Under the rating criteria for mental disorders, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The evidence documents the Veteran's (and his spouse's) endorsement of symptoms such as nightmares, irritability, hyperstartle reflex, social isolation, difficulty getting close to his family, feelings of helplessness and hopelessness, anxiety, intrusive thoughts, poor frustration tolerance, hypervigilance, and mood swings. 

The treatment reports of record generally document findings of orientation to at least time, place, and person; adequate grooming; full, appropriate, or congruent affect; fair insight; fair judgment; adequate concentration; good long-term memory; and no delusion.  They also document negative histories as to suicidal or homicidal ideation or hallucination, except in March 2009 when the Veteran reported auditory hallucinations.  Speech is generally described as normal, though it was described as choppy or broken in May and August 2004 and March 2009 and "seriously impaired" in July 2005.  The Veteran was also noted to have difficulty finding the correct words in March 2009.  Thought process is generally described as logical and goal-oriented, though often circumstantial and tangential.  The Veteran's speech and memory difficulties have been attributed to his status-post cerebrovascular accidents.  See, e.g., March 2009 VA treatment record; January 2010 VA examination record.  The records reflect the assignment of global assessment of functioning (GAF) scores of 45 (May 2004 and March 2009), 49 (March 2008), and 50 (November 2008 and June 2009), which correspond to serious symptoms or any serious impairment in social, occupational, or school functioning.  

A December 2008 VA examination record reflects the Veteran and his spouse's histories of symptoms including nightmares, angry outbursts, social isolation, and sleep disturbance.  Examination revealed normal orientation and appropriate behavior, appearance, and hygiene.  Affect, mood, speech, and concentration were normal.  There were no panic attacks and no evidence of hallucinations, delusions, obsessional ritual, or suspiciousness.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 55, which corresponds to moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The examiner added that the Veteran was intermittently unable to perform activities of daily living, though he could provide self-care.  He was capable of managing his benefit payments in his best interest.  The examiner described the Veteran's impairment as "occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self care, and normal conversation."  The examiner explained that this determination was supported by the Veteran's suspiciousness, sleep impairment and mild memory loss such as forgetting names, directions, or recent events.  The examiner added that the Veteran did not have difficulty understanding commands and did not appear to pose any threat of danger or injury to himself or others.    

In a September 2009 statement, a Vet Center licensed clinical social worker (LCSW) reported that she had been treating the Veteran since 2004.  She indicated that, in her opinion, the Veteran's PTSD prevented him from being able to gain or maintain employment.  The LCSW added that despite ongoing therapy, the PTSD symptoms continued to be chronic and disabling in all areas of the Veteran's life.  She explained that the Veteran isolated most of the time and did not have any friends with whom he socialized and that he had a very low frustration tolerance which resulted in frequent "explosions" at his wife over minor irritants.  Additionally, she reported that the Veteran did not cope with changes in his routine or unpredictability well which would make it very difficult for him to function in a work setting.  Finally, she believed his ongoing problems with concentration and memory were barriers to working.  The LCSW noted that the Veteran's occupational functioning was also impaired by his stroke-caused speech and cognitive deficits.  However, she believed his PTSD remained one of the biggest obstacles to employment.  She assigned a GAF score of 49.  

In an addendum to that statement, a VA Chief of Behavioral Science indicated that he agreed with the LCSW; he too found the Veteran was totally and permanently disabled for purposes of viable employment.  The Chief noted that the severity of the Veteran's PTSD warranted trials of psychiatric medication; however, the Veteran's inability to tolerate side effects of those medications precluded their use and left psychotherapy as the only mental health intervention available.  While that treatment modality may be helpful, the Veteran's inability to use psychiatric medications limited any significant further improvement in his psychiatric condition.  The Chief did not expect the Veteran to ever be able to return to work.  The Chief found the LCSW's assessment of the Veteran's condition was accurate and consistent with his diagnosis and treatment.  

A January 2010 VA examination record reflects the Veteran's history of symptoms including significant impairment of memory and concentration, difficulty thinking of words and organizing thoughts, anxiety, irritability, quick temper, hyperstartle reflex, intrusive thoughts, insomnia, and hyperalertness.  He denied panic attacks, hallucinations, and thoughts of harming self or others and reported that sociability was normal.  The examiner noted that the Veteran was neatly dressed with good grooming and bearing.  Mood was cheerful with no overt anxiety, depression, or mania.  There were no panic attacks or obsessive ritual.  Thought content was mildly anxious consistent with mood and circumstances.  There was no thought disorder.  Memory and concentration were significantly impaired.  The Veteran had trouble focusing; gave tangential or incorrect answers at times; had great difficulty recalling details of history; and was unable to do serial seven subtractions.  Judgment was intact, and there was no impaired reality testing.  The examiner diagnosed the Veteran with posttraumatic stress disorder, cognitive disorder, and depressive disorder.  The examiner assigned GAF score of 50 reflecting serious mental symptoms and impairment.  The examiner indicated that the Veteran's PTSD resulted in subjective distress without significant impairment in social or occupational functioning.  The examiner reported that the Veteran's cognitive disorder, which was associated with a significant impairment of cognitive function, memory, and concentration, was at least as likely as not due to cerebrovascular accidents.  In an August 2010 addendum, the examiner reported that the Veteran was retired due to cerebrovascular accidents and not his mental condition.  

An October 2010 statement from the LCSW reflects that the Veteran isolated himself, preferring to spend time alone watching television.  The statement indicates that the Veteran had a hard time tolerating even short outings in public, becoming very agitated having to wait or be around people.  The LCSW reported that the Veteran's frustration tolerance was very poor and that he did not adapt well to stressful circumstances.  She also reported that the Veteran easily lost his temper over very minor things, including forgetting things.  She further reported that the Veteran avoided any situations he found stressful and that he had significant emotional and physical detachment.  The LCSW assessed the Veteran with severe PTSD and assigned a GAF score of 49.  

After review of the evidence, the Board finds a 70 percent rating is warranted based on the evidence of deficiencies in mood, occupational functioning, and social relationships due to symptoms such as impaired ability to adapt to stress, low frustration tolerance, and social isolation.  A rating higher than 70 percent is not warranted as the records contain no findings of total impairment.  There is no evidence that the Veteran is unable to perform his activities of daily living; he is consistently found to be properly dressed, groomed, and oriented; and there are no medical findings of a thought, speech, or memory disorder due to the PTSD with depression.  Additionally, the records do not report any inappropriate behavior, and although he has reported mood swings and low frustration tolerance, he has consistently denied intent to harm himself or others and the evidence does not suggest that the Veteran poses a persistent danger to himself or others.  Furthermore, the records reflect the assignment of GAF scores that indicate less than total impairment.  Consequently, the Board finds that a 70 percent rating, but no higher, is warranted.  

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Based on the Board's decision above which grants an increase for PTSD, the Veteran has a combined rating of 80 percent; consequently, he meets the schedular threshold for determining entitlement to a TDIU rating.  The only question remaining is whether there is evidence that the Veteran is unable to secure substantially gainful occupation as the result of his service-connected disabilities.   

The Veteran has not worked at any time during the appellate period.  He has indicated that he is unable to work because of the symptoms of his psychiatric disability.  

The record includes opinions from a LCSW and a VA Chief of Behavioral Science that the Veteran was totally and permanently disabled for purposes of viable employment.  The Board acknowledges that VA examiners determined that the Veteran's psychiatric disorder did not preclude him from obtaining or maintaining employment.  However, based on the probative findings of unemployability and resolving all doubt in favor of the Veteran, the Board finds the evidence warrants a grant of TDIU.  


ORDER

A 70 percent rating but no higher for a psychiatric disability is granted.

A total disability rating based on individual unemployability due to service-connected disabilities is granted 


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


